Citation Nr: 0412886	
Decision Date: 05/18/04    Archive Date: 05/25/04

DOCKET NO.  99-06 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for numbness of the 
hands and feet, to include as a chronic disability resulting 
from an undiagnosed illness.

2.  Entitlement to service connection for joint pain of the 
shoulders, to include as a chronic disability resulting from 
an undiagnosed illness.

3.  Entitlement to service connection for skin condition, to 
include as a chronic disability resulting from an undiagnosed 
illness.

4.  Entitlement to service connection for easy bruising, to 
include as a chronic disability resulting from an undiagnosed 
illness.

5.  Entitlement to service connection for loss of smell, to 
include as a chronic disability resulting from an undiagnosed 
illness.

6.  Entitlement to service connection for change in taste, to 
include as a chronic disability resulting from an undiagnosed 
illness.

7.  Entitlement to service connection for dry mouth, to 
include as a chronic disability resulting from an undiagnosed 
illness.

8.  Entitlement to service connection for intestinal 
condition, to include as a chronic disability resulting from 
an undiagnosed illness.

9.  Entitlement to service connection for eye condition, to 
include as a chronic disability resulting from an undiagnosed 
illness.

10.  Entitlement to service connection for cold and flu 
symptoms to include night sweats and susceptibility to 
infections, to include as a chronic disability resulting from 
an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran had active service from August 1987 to May 1989, 
from January 1991 and March 1991, and from June 1991 to 
December 1991.  The veteran has served in Southwest Asia 
during the Persian Gulf War.  She apparently was a member of 
a Reserve Unit after 1991, but no active or inactive duty for 
training was claimed or verified during that period.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Baltimore, Maryland Regional Office 
(RO).

This case was remanded in November 2002 for further 
development.  The development has largely been completed and 
the cased returned to the Board for appellate review.  

The issue of entitlement to service connection for an 
intestinal condition, to include as a chronic disability 
resulting from an undiagnosed illness will be discussed in 
the Remand portion of this decision.  


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia Theater of operations during the Gulf War. 

2.  The veteran has complained of numbness of the hands and 
feet.  There is no evidence of a neurologic disability.  The 
veteran's symptomatology is attributed to non-service-
connected cervical spine disability.  

3.  The veteran has been diagnosed with acneiform 
folliculitis, which is a diagnosed disability.  Acneiform 
folliculitis was first shown post service.  A chronic skin 
disorder was not demonstrated in service, and current skin 
disorder is not shown to be related thereto.  

4.  There is no competent medical evidence to show that the 
veteran has a disability manifested by easy bruising.  

5.  The veteran has complained of loss of smell.  There is no 
objective evidence of a disability.  The veteran's 
symptomatology is considered part of a service-connected 
disability and there is no competent evidence of a separate 
disability.

6.  There is no competent medical evidence to show that the 
veteran has a disability manifested by change in taste.  

7.  There is no competent medical evidence to show that the 
veteran has a disability manifested by dry mouth.  

8.  There is no competent medical evidence to show that the 
veteran has a current diagnosis of chronic eye disorder or a 
disability manifested by floaters.  

9.  There is no competent medical evidence to show that the 
veteran has a current diagnosis of chronic infectious disease 
or a disability manifested by cold and flu symptoms to 
include night sweats and susceptibility to infections.  The 
veteran's night sweats are considered part of a service-
connected disability and there is no competent evidence of a 
separate disability.  


CONCLUSIONS OF LAW

1.  Numbness of the hands and feet, to include as claimed as 
due to an undiagnosed illness, was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1117, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2003).

2.  Joint pain of the shoulders, to include as claimed as due 
to an undiagnosed illness, was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1117, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.317 (2003).

3.  A skin condition, to include as claimed as due to an 
undiagnosed illness was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.317 (2003).

4.  Easy bruising, to include as claimed as due to an 
undiagnosed illness was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2003).

5.  Loss of smell, to include as claimed as due to an 
undiagnosed illness was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2003).

6.  A change in taste, to include as claimed as due to an 
undiagnosed illness, was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2003).

7.  Dry mouth, to include as claimed as due to an undiagnosed 
illness, was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2003).

8.  A chronic eye condition, to include as claimed as due to 
an undiagnosed illness, was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2003).

9.  Cold and flu symptoms to include night sweats and 
susceptibility to infections, to include as claimed as due an 
undiagnosed illness, was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi 17 Vet. App. 412 
(2004).  In this case it was essentially held that the notice 
and assistance provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA) should be provided to a claimant prior to 
any adjudication of the claim.  In this case, the claim had 
been filed, and initial adjudication had taken place before 
the VCAA was enacted.  Thus, preadjudication notice was not 
provided nor was it possible.  The Court decision did not 
contain a remedy under such facts, and there appears to be no 
efficient remedy evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with, to the extent applicable to 
this issue.  There is no indication that there is additional 
evidence to obtain, there is no additional notice that should 
be provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of 
events is not shown to have any effect on the case or to 
cause injury to the claimant.  As such, the Board concludes 
that any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096, substantially amended the 
provisions of Chapter 51 of Title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2001).  The changes in law have 
amended the requirements as to VA's development efforts in 
this case, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001), 
overruled in part on other grounds, Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003)).  The intended 
effect of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide a claimant who files 
a substantially complete application for VA benefits.  The 
regulations also provide guidelines regarding VA's duties to 
notify claimants of necessary information or evidence and to 
assist claimants in obtaining evidence.  The regulations, 
which in pertinent part are effective as of the date of 
enactment of the VCAA, interpret and implement the mandates 
of the statute, "and do not provide any rights other than 
those provided by the VCAA."  66 Fed. Reg. 45,629.  See also 
VAOPGCPREC 7-2003 (Nov. 19, 2003), as to retroactivity of the 
VCAA regulations.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The Board has carefully reviewed 
the appellant's claim file, to ascertain whether another 
remand to the RO is necessary in order to assure compliance 
with the new legislation.  It is noted that the development 
of medical evidence appears to be complete.  By virtue of the 
December 1998 Statement of the Case (SOC), February 2004, 
Supplemental Statement of the Case (SSOC), November 2002 
Board remand, February 2003 letter, and associated 
correspondence issued since the appellant filed her claims, 
the appellant has been given notice of the information and/or 
medical evidence necessary to substantiate her claims.  She 
was advised that, if she adequately identified relevant 
records with names, addresses, and approximate dates of 
treatment, the RO would attempt to obtain evidence on her 
behalf.  Thus, she has essentially been told to submit all 
evidence that she has.

The RO also advised the appellant of the evidence obtained 
and considered in deciding her claims, in the February 2004 
SSOC.  In addition, the appellant was advised of the specific 
VCAA requirements in the February 2003 letter.  It thus 
appears that all obtainable evidence identified by the 
veteran relative to her claims has been obtained and 
associated with the claims folder, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (noting VA must communicate with 
claimants as to the evidentiary development requirements of 
the VCAA).  See also Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002) (requiring that the Board identify documents in 
file providing notification which complies with the VCAA).  

The Board is aware that, in a decision promulgated in 
September 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the Court 
of Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) (2003) 
as inconsistent with 38 U.S.C.A. § 5103(b)(1).  The Court 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
But see Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. §§ 5102, 5103).

Inasmuch as the appellant has had more than ample time during 
the pendency of this matter in which to submit supportive 
information, evidence, and argument, and has in fact done so, 
the holding of the Federal Circuit in its decision in PVA, 
supra, has been fulfilled.  In any event, the recently 
enacted statute, Public Law No. 108-183, has essentially 
reversed the holding in the PVA case.

Therefore, the Board finds that no useful purpose would be 
served in remanding this matter for more development or 
procedural steps.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  See also Kuzma v. 
Principi, 341 F.3d 1237, (Fed. Cir. 2003).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002).

I.  Factual Background

A review of the veteran's active duty service medical records 
shows that the veteran was treated for viral syndrome and 
upper respiratory infection, and left shoulder pain.  There 
are no complaints, treatment, or diagnosis pertinent to 
numbness of the hands and feet; skin disorder to include rash 
and acneiform folliculitis; easy bruising; loss of smell and 
change in taste; dry mouth, or eye disorder.   

The veteran was accorded a general medical examination in May 
1992.  A physical examination of the skin revealed history of 
rash over the face, currently not present.  

DA Form 2173 dated in September 1992 revealed that veteran 
experienced rash on her face while on active duty in Saudi 
Arabia on or about August 1991.  An evaluation revealed no 
infectious cause for the veteran's complaints.  

The veteran's reserve service medical records dated from 
December 1994 to August 1995 show that she was diagnosed and 
treated for headaches, irritable bowel syndrome, acneiform 
folliculitus, and skin rash.  She was also treated for 
complaints of shoulder pain.   

In a February 1995 report from the Comprehensive Clinical 
Evaluation Program, the veteran was diagnosed with irritable 
bowel syndrome, folliculitis, migraine headaches, gingivitis, 
and somatoform disorder. 

In July 1995, the veteran was accorded an optometry 
examination.  She complained of floaters in both eyes since 
August 1991.  

In a November 1995 report from Walter Reed Army Center, the 
veteran was diagnosed with noninfectious folliculitus.  

The veteran was accorded a VA miscellaneous examination in 
January 1996.  The impression was neurologic examination was 
within normal limits.  There was no evidence of peripheral 
neuropathy based on neurologic findings.  The veteran 
appeared to have contact dermatitis that caused scaling of 
the skin of the palm of both hands, sole of the feet with 
associated numbness or dysthesia of the tips of the fingers.  

The veteran was accorded skin examination in February 1996.  
The examination revealed mild scaling of the veteran's palms 
in what appeared to be mild possible dermatitis involving the 
left upper eyelid.  

In a September 1996 statement, the veteran's husband stated 
that the veteran was very susceptible to colds, skin rashes 
in the facial area, and bruised easily.  

The veteran was accorded a skin examination in September 
1997.  She reported an intermittent skin problem since March 
1991.  The diagnosis was that she exhibited mild 
heliodermatitis or sun induced aging of the dorsal aspect of 
the hands and forearms.  This appeared consistent with 
exposure to long-term sunlight, as the shielded flexor 
aspects were uninvolved.  She might have an intermittent 
neurodermatitis with excoriations and perigo type areas.  

The veteran was accorded a neurological examination in 
September 1997.  She complained of numbness of the hands and 
feet.  The motor and sensory examinations were normal.  The 
sensory examination revealed position and vibration were 
intact throughout.  Light touch and pin were reduced in the 
stocking distribution of both lower extremities.  The 
diagnosis was mild stocking distribution peripheral 
polyneuropathy.  No etiology was described.

The veteran was accorded a nose and mouth examination in 
September 1997.  She reported a loss of sense of smell and 
taste subsequent to chemical exposure.  The diagnosis was 
there was some reduction in the clear saliva that was coming 
out of both parotid ducts and both submandibular salivary 
ducts.  This made the mucosa slightly dry and made the tongue 
depressor stick to the tongue to some extent.  The examiner 
noted that some medications caused this in individuals, but 
she reported being on medications for a few months and 
dryness in the mouth since inservice chemical exposure.  The 
examiner stated that her sense of smell might be partially 
reduced or near normal, although she reports loss of sense of 
smell and loss of taste were partial and from her exposure to 
chemicals.  

The veteran was accorded a VA eye examination in September 
1997.  She reported photophobia, both eyes since the Gulf 
War.  The impression was photophobia.

Radiographs of shoulders taken in September 1997 revealed 
mild degenerative changes of the left shoulder.  The hands 
were normal.  

The veteran was accorded a neurological examination in July 
2000.  A motor examination revealed normal strength and tone.  
Coordination of the hands and feet were normal.  The sensory 
examination revealed normal sensory stimuli, including 
vibration and pinprick stimulation.  The diagnosis was 
subjective description of numbness or dysthesias in the 
fingertips and toes.  

The veteran was accorded a VA eye examination in March 2003.  
She complained of floaters in both eyes, more so in the right 
than in the left.  There was no reported pain or discomfort 
in either eye.  The veteran was noted to have 20/20 visual 
acuity, bilaterally, uncorrected.  The examination was 
unremarkable.  The examiner stated that he assured the 
veteran that her floaters were a common finding.  A diagnosis 
was not provided.  

The veteran was accorded a VA neurological examination in 
March 2003.  She complained of numbness in her hands and 
feet.  She reported that during active service she was 
exposed to a chemical agent, with resultant chemical taste in 
nose and mouth, skin peeling in the upper extremities, and 
numbness in the hands and feet.  The motor examination 
revealed normal strength and tone.  The sensory examination 
revealed the she felt the vibratory and pin stimulus 
adequately in all extremities.  There was no numbness 
pattern.  The diagnosis was subjective description of 
numbness in the peripheral parts of upper and lower 
extremities.  Etiology unclear due to entirely normal 
neurologic examination.  The examiner opined that it was 
highly unlikely that a chemical agent could produce 
neuropathic symptoms.  There was neurologic disability 
present on examination. 

The veteran was accorded a VA skin examination in March 2003.  
She complained of joint pain in the shoulders; skin rashes 
that felt like burns; bruising easily; smell and taste; 
chronic dry mouth; night sweats related to bad dreams, and 
frequent colds.  

The impressions were numbness of hands and feet, no evidence 
of chronic disability from undiagnosed illness.  The examiner 
stated that the veteran's arthritis of the cervical spine 
could explain the numbness of the right hand.  Shoulder pain 
was attributable to degenerative arthritis of the shoulders.  
There was no evidence of undiagnosed illness or chronic 
disability from undiagnosed illness.  The skin condition was 
diagnosed as acneiform folliculitis.  There was no evidence 
of undiagnosed illness or of chronic disability from 
undiagnosed illness.  Easy bruising was described a 
subjective complaint and perception, there was no objective 
evidence of disease.  Coagulation and bleeding tests were 
normal.  There was no evidence of chronic disability from 
undiagnosed illness.  Loss of smell and taste were described 
as subjective complaints, there was no documented disease.  
The examiner attributed her keen sense of smell to service-
connected migraine disorder.  Dry mouth was described a 
subjective complaint, there was no evidence of chronic 
disability from undiagnosed illness.  Cold and flu symptoms 
were described as hard to document, but rather perception.  
There was no evidence of illness or of chronic disability 
from undiagnosed illness.  The veteran's night sweats were 
related to nightmares that were secondary to PTSD.  

II.  Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 
3.304 (2003).  Where there is a chronic disease shown as such 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, is service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  Moreover, a veteran shall be granted service 
connection for certain chronic diseases, although not 
otherwise established as incurred in service, if such disease 
is manifested to a 10 percent degree within one year 
following service.  38 U.S.C.A. §§ 1112(a)(1), 1101(3); 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This 
principle has been repeatedly reaffirmed by the United States 
Court of Appeals for the Federal Circuit, which has stated 
that "a veteran seeking disability benefits must establish . 
. . the existence of a disability [and] a connection between 
the veteran's service and the disability."  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).

In the present case, the veteran appears to be asserting, in 
the alternative, direct service connection under the 
aforementioned provisions of law, and also that she suffers 
from disabilities which are manifestations of undiagnosed 
illness resulting from his service in the Persian Gulf region 
during Operation Desert Shield/Desert Storm.

With regard to such claims, in November 1994, Congress 
enacted the Persian Gulf War Veterans' Benefits Act, as title 
I of Public Law No. 103-446.  That statute, in part, added a 
new section 1117 to title 38, United States Code, authorizing 
VA to compensate any Persian Gulf veteran suffering from a 
chronic disability resulting from an undiagnosed illness, or 
combination of undiagnosed illnesses, which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a presumptive period following service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  In establishing the presumptive period, 
the Secretary was to review any credible scientific or 
medical evidence, the historical treatment afforded other 
diseases for which service connection is presumed, and other 
pertinent circumstances regarding the experience of Persian 
Gulf veterans.

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding a regulation at 38 C.F.R. § 3.317, 
which defines qualifying Gulf War service, establishes the 
presumptive period for service connection, and denotes a 
broad but non-exclusive list of signs and symptoms which may 
be representative of undiagnosed illnesses for which 
compensation may be paid.  In the original version of 38 
C.F.R. § 3.317, the presumptive period during which a veteran 
had to experience manifestations of a chronic disability was 
two years after the date on which he/she last performed 
active service in the Southwest Asia Theater of operations 
during the Gulf War.  In April 1997, VA published an interim 
rule, which extended the presumptive period to December 31, 
2001.  This extension of the presumptive period was adopted 
as a final rule in March 1998, and, in October 1998, Public 
Law No. 105-277, §1602(a)(1), added 38 U.S.C.A. § 1118, which 
codified the presumption of service connection for 
manifestations of undiagnosed illness.

In November 2001, VA issued an interim final rule, which 
amended 38 C.F.R. § 3.317(a)(1)(i) to expand the presumptive 
period from December 2001 to December 2006.  This interim 
rule became effective November 9, 2001.  

On December 27, 2001, the President signed into law the 
Veterans Education and Benefits Expansion Act of 2001 
(VEBEA), Public Law No. 107-103, 115 Stat. 976 (2000), 
amending various provisions of 38 U.S.C. §§ 1117, 1118.  
Section 202 of the VEBEA restyled the term "chronic 
disability" in 38 U.S.C.A. § 1117 as "qualifying chronic 
disability," and expanded compensation availability for 
Persian Gulf veterans to include "a medically unexplained 
chronic multisymptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs or symptoms", as well as 
"[a]ny diagnosed illness that the Secretary determines in 
regulations . . . warrants a presumption of service- 
connection."

The VEBEA also codified, in statute, with slight 
modification, the non-exclusive list of signs or symptoms 
recognizable under 38 C.F.R. § 3.317(b), supra, in new 
38 U.S.C.A. § 1117(g), to include "(2) Unexplained rashes or 
other dermatological signs or symptoms" and "(3) 
Headache."  In addition, the VEBEA extended the period 
during which an undiagnosed illness must be manifested, to 
the requisite 10 percent degree, to December 31, 2006.  The 
changes effected by the VEBEA were mandated to become 
effective on March 1, 2002.  To afford the veteran the 
maximum benefit of the law, to whatever extent those changes 
are pertinent to the issues in this case, the Board will 
consider both the pre- and post-VEBEA law.

The completely revised section 1117(a) now provides as 
follows:

(1) The Secretary may pay compensation 
under this subchapter to a Persian Gulf 
veteran with a qualifying chronic 
disability that became manifest-
(A) during service on active duty in 
the Armed Forces in the Southwest Asia 
theater of operations during the 
Persian Gulf War; or
(B) to a degree of 10 percent or more 
during the presumptive period 
prescribed under subsection (b).

(2) For purposes of this subsection, the 
term "qualifying chronic disability" 
means a chronic disability resulting from 
any of the following (or any combination 
of any of the following): 
(A) An undiagnosed illness. 
(B) A medically unexplained chronic 
multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is 
defined by a cluster of signs or 
symptoms. 
(C) Any diagnosed illness that the 
Secretary determines in regulations 
prescribed under subsection (d) 
warrants a presumption of service-
connection.

Section (c)(1) of 1117 was amended to change some language 
specific to undiagnosed illness, without substantively 
changing the provision.

Also, a new subsection (g) was added to section 1117, as 
follows:

(g) For purposes of this section, signs 
or symptoms that may be a manifestation 
of an undiagnosed illness or a chronic 
multisymptom illness include the 
following: (1) Fatigue. (2) Unexplained 
rashes or other dermatological signs or 
symptoms. (3) Headache. (4) Muscle pain. 
(5) Joint pain. (6) Neurological signs 
and symptoms. (7) Neuropsychological 
signs or symptoms. (8) Signs or symptoms 
involving the upper or lower respiratory 
system. (9) Sleep disturbances. 
(10) Gastrointestinal signs or symptoms. 
(11) Cardiovascular signs or symptoms. 
(12) Abnormal weight loss. (13) Menstrual 
disorders.

In addition, 38 U.S.C. § 1118(a) was amended to add a 
paragraph including the signs and symptoms of section 1117(g) 
as manifestations of an undiagnosed illness.  The effective 
dates of all of the cited amendments were March 1, 2002.  See 
66 Fed. Reg. 56,614, 56,615 (Nov. 9, 2001) (codified at 38 
C.F.R. § 3.317(a)(1)(i) (2002)).

The present version of 38 C.F.R. § 3.317 (2003), entitled 
"Compensation for certain disabilities due to undiagnosed 
illnesses," provides as follows - 

(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability:

(i) became manifest either during 
active military, naval, or air 
service in the Southwest Asia 
theater of operations during the 
Persian Gulf War, or to a degree of 
10 percent or more not later than 
December 31, 2001; and

(ii) by history, physical 
examination, and laboratory tests 
cannot be attributed to any known 
clinical diagnosis.

(2) For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent 
verification.

(3) For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-
month period will be considered 
chronic. The 6-month period of 
chronicity will be measured from the 
earliest date on which the pertinent 
evidence establishes that the signs or 
symptoms of the disability first became 
manifest.

(4) A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in 
which the functions affected, 
anatomical localization, or 
symptomatology are similar.

(5) A disability referred to in this 
section shall be considered service 
connected for purposes of all laws of 
the United States.

(b) For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to:

(1) fatigue; (2) signs or symptoms 
involving skin; (3) headache; (4) 
muscle pain; (5) joint pain; (6) 
neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; 
(8) signs or symptoms involving the 
respiratory system (upper or lower); 
(9) sleep disturbances; (10) 
gastrointestinal signs or symptoms; 
(11) cardiovascular signs or symptoms; 
(12) abnormal weight loss; (13) 
menstrual disorders.

(c) Compensation shall not be paid under 
this section:

(1) if there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, 
naval, or air service in the Southwest 
Asia theater of operations during the 
Persian Gulf War; or

(2) if there is affirmative evidence 
that an undiagnosed illness was caused 
by a supervening condition or event 
that occurred between the veteran's 
most recent departure from active duty 
in the Southwest Asia theater of 
operations during the Persian Gulf War 
and the onset of the illness; or

(3) if there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or 
the abuse of alcohol or drugs.

(d) For purposes of this section:

(1) the term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War.

(2) the Southwest Asia theater of 
operations includes Iraq, Kuwait, 
Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, 
the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red 
Sea, and the airspace above these 
locations.

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, supra.  

As to the present case, however, the changes made to 38 
U.S.C.A. §§ 1117 and 1118 did not materially change the law 
as to the symptoms claimed for service connection as due to 
undiagnosed illness by this veteran, and hence do not affect 
the adjudication of his claims.  Therefore, the Board finds 
that the veteran is not prejudiced in any way by the Board's 
adjudication of his claims without remand to the RO for 
initial consideration under the revised statute.  See Curry 
v. Brown, 7 Vet. App. 59 (1994); Barnett v. Brown, 8 Vet. 
App. 1 (1995); See also Soyini v. Derwinski, supra; Sabonis 
v. Brown, supra.

In order to obtain a grant of service connection pursuant to 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a veteran needs to 
present some evidence (1) that he or she is a Persian Gulf 
veteran; (2) who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2001; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317(a); see Neumann v. West, 14 
Vet. App. 12, 22 (2000), vacated on other grounds, 14 Vet. 
App. 304 (2001) (per curiam order).

Section 3.317 explicitly acknowledges that a claimant's 
"signs or symptoms" need not be shown by medical evidence; 
however, the regulation does specifically require some 
"objective indications" of disability.  See 38 C.F.R. § 
3.317(a). "'Objective indications of chronic disability' 
include both 'signs,' in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical, indicators that are capable of independent 
verification."  38 C.F.R.  3.317(a)(2); Neumann, supra.  
Thus, although medical evidence of signs or symptoms is 
clearly not required to grant a claim, the regulation does 
require that there be some objective, independently 
verifiable evidence of the symptoms.  Id.

A.  Service connection for numbness of the hands and feet

The evidence of record does not show that the veteran has a 
chronic disability manifested by numbness of the hands and 
feet.  On the most recent examination in March 2003, there 
was no objective evidence of disease.  In fact, the 
neurologic examination was normal.  Further, she has 
submitted no evidence of a chronic disability manifested by 
numbness of the hands and feet, nor is there any evidence of 
treatment for a chronic disability manifested by numbness of 
the hands and feet.  Therefore, the Board concludes that 
there is no evidence of objective indications of chronic 
disability manifested by numbness of the hands and feet, as 
necessary to establish entitlement to benefits under either 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  Absent objective 
evidence of current symptoms, the veteran's claim is denied.  
See also 38 C.F.R. § 3.317(a)(1)(ii) ("By history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.").  Thus, the veteran's claim for 
service connection for numbness of the hands and feet, as a 
chronic disability resulting from an undiagnosed illness is 
denied.

In this same regard, as there is no current medical evidence 
to establish the presence of a chronic current disability 
manifested by numbness of the hands and feet, there can be no 
valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992); 
and Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The Board 
finds that the overwhelming weight of the evidence is against 
the veteran's claim of service connection for numbness of the 
hands and feet that claim must be denied.  In the absence of 
competent, credible evidence of a current disability service 
connection is not warranted for numbness of the hands and 
feet.  

B.  Service connection for skin disorder

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for a skin disorder, 
either as an undiagnosed illness, or as directly related to 
service.

In this regard, as to the veteran's complaints of skin 
disorder, the Board notes that the report of a March 2003 VA 
examination diagnosed the veteran with acneiform 
folliculitis.  As the veteran's complaints can be attributed 
to a known diagnosis, service connection as due to an 
undiagnosed illness is not warranted.  38 C.F.R. § 
3.317(a)(1)(ii).

As to service connection for skin disorder on a direct basis, 
it is not shown that acneiform folliculitus or any other 
diagnosed skin disorder began in service, but even if it had 
been, there is no evidence of a continuity of symptoms after 
service to permit service connection.  See 38 C.F.R. § 
3.303(b); Savage v. Gober 10 Vet. App. 488 (1997).  In this 
regard, it is noted, that the post-service medical records 
are negative for a diagnosis of any skin disorder until 1994 
wherein VA treatment records contain diagnoses of acneiform 
folliculitus and skin rash.  The Board notes that the veteran 
has reported that her skin rash began during service and has 
persisted since that time.  While as a layman, she may be 
competent to report on observed manifestations over the 
years, she has no competence to give a medical opinion on the 
actual diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The lay statements that 
the condition has existed since service are uncorroborated by 
contemporaneous medical or other independent evidence, and 
the statements have little probative value.

The weight of the credible evidence demonstrates that a skin 
disorder was not present in service or for years later, and 
it was not caused by any incident of service.  The condition 
was not incurred in or aggravated by service.  As the 
overwhelming weight of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule is inapplicable, and the 
claim for service connection for tinea pedis must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Service connection for easy bruising 

The evidence of record does not show that the veteran has a 
chronic disability manifested by easy bruising.  On the most 
recent examination in March 2003, there was no objective 
evidence of disease.  In fact, coagulation and bleeding tests 
were normal.  Further, she has submitted no evidence of a 
chronic disability manifested by easy bruising, nor is there 
any evidence of treatment for a chronic disability manifested 
by easy bruising.  Therefore, the Board concludes that there 
is no evidence of objective indications of chronic disability 
manifested by easy bruising, as necessary to establish 
entitlement to benefits under either 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317.  Absent objective evidence of current 
symptoms, the veteran's claim is denied.  See also 38 C.F.R. 
§ 3.317(a)(1)(ii) ("By history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.").  Thus, the veteran's claim for service 
connection for easy bruising, as a chronic disability 
resulting from an undiagnosed illness is denied.

In this same regard, as there is no current medical evidence 
to establish the presence of a chronic current disability 
manifested by easy bruising, there can be no valid claim.  
Rabideau v. Derwinski, 2 Vet. App. 141 (1992); and Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  The Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for easy bruising and that claim must 
be denied.  In the absence of competent, credible evidence of 
a current disability service connection is not warranted for 
easy bruising.



D.  Service connection for joint pain of the shoulders 

The claims file indicates that the veteran has been diagnosed 
with arthritis, which is a diagnosable disability.  As such, 
the veteran has not submitted evidence that her joint pain of 
the shoulders is a manifestation of an undiagnosed illness.  
As noted above, the application of § 1117 has as an explicit 
condition that the claim be for a "chronic disability 
resulting from an undiagnosed illness."  38 U.S.C.A. § 
1117(a); see also 38 C.F.R. § 3.317(a)(1)(ii) ("By history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.").  Thus, the 
veteran's claim concerning service connection for joint pain 
of the shoulders as a chronic disability resulting from an 
undiagnosed illness is denied.

Moreover, if this were a claim for direct service connection 
(aside from the Persian Gulf War provisions), there would be 
no basis for the claim as there is no medical evidence that 
her September 1997 diagnosed arthritis of the shoulders is 
related to active military service.  There is no evidence of 
such within one year following separation of active service.  

The overwhelming weight of the evidence is against the claim 
for service connection.  Thus, the benefit-of-the-doubt 
doctrine does not apply, and the claim must be denied.  
Gilbert, supra.

E.  Service connection for loss of smell

Upon consideration of the evidence of record, the Board finds 
that the veteran's claim for service connection for an 
undiagnosed illness manifested by loss of smell does not meet 
the specific requirements of the Persian Gulf War provisions.  
There are no satisfactory objective indications of a chronic 
loss of smell disorder from undiagnosed illness during or 
since service, let alone such a condition of at least 6 
months chronicity and to a compensable degree.  In 
particular, the Board notes that the veteran's claim of loss 
of smell has not been determined to represent a single 
chronic disability but rather, specifically been attributed 
by the March 2003 VA examiner as being part of her service-
connected migraine headache disorder, a diagnosed disorder.

If this were a claim for direct service connection (aside 
from the Persian Gulf War provisions), there would be no 
basis for the claim as there is no medical evidence of a 
current disability manifested by loss of smell, which is 
related to the veteran's military service.

The preponderance of the evidence is against the claim for 
service connection. Thus, the benefit-of-the-doubt doctrine 
does not apply, and the claim must be denied.  Gilbert, 
supra.

F.  Service connection for change in taste

The evidence of record does not show that the veteran has a 
chronic disability manifested by change in taste.  On the 
most recent examination in March 2003, there was no objective 
evidence of disease.  Further, she has submitted no evidence 
of a chronic disability manifested by change in taste, nor is 
there any evidence of treatment for a chronic disability 
manifested by change in taste.  Therefore, the Board 
concludes that there is no evidence of objective indications 
of chronic disability manifested by change in taste, as 
necessary to establish entitlement to benefits under either 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  Absent objective 
evidence of current symptoms, the veteran's claim is denied.  
See also 38 C.F.R. § 3.317(a)(1)(ii) ("By history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.").  Thus, the veteran's claim for 
service connection for easy bruising, as a chronic disability 
resulting from an undiagnosed illness is denied.

In this same regard, as there is no current medical evidence 
to establish the presence of a chronic current disability 
manifested by change in taste, there can be no valid claim.  
Rabideau v. Derwinski, 2 Vet. App. 141 (1992); and Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  The Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for change in taste and that claim must 
be denied.  In the absence of competent, credible evidence of 
a current disability service connection is not warranted for 
change in taste.

G.  Service connection for dry mouth 

The evidence of record does not show that the veteran has a 
chronic disability manifested by dry mouth.  On the most 
recent examination in March 2003, there was no objective 
evidence of dry mouth.  Further, she has submitted no 
evidence of a chronic disability manifested by dry mouth, nor 
is there any evidence of treatment for a chronic disability 
manifested by dry mouth.  Therefore, the Board concludes that 
there is no evidence of objective indications of chronic 
disability manifested by easy bruising, as necessary to 
establish entitlement to benefits under either 38 U.S.C.A. § 
1117 and 38 C.F.R. § 3.317.  Absent objective evidence of 
current symptoms, the veteran's claim is denied.  See also 38 
C.F.R. § 3.317(a)(1)(ii) ("By history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.").  Thus, the veteran's claim for 
service connection for dry mouth, as a chronic disability 
resulting from an undiagnosed illness is denied.

In this same regard, as there is no current medical evidence 
to establish the presence of a chronic current disability 
manifested by dry mouth, there can be no valid claim.  
Rabideau v. Derwinski, 2 Vet. App. 141 (1992); and Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  The Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for dry mouth and that claim must be 
denied.  In the absence of competent, credible evidence of a 
current disability service connection is not warranted for 
dry mouth.

H.  Service connection for an eye disorder

Upon consideration of the evidence of record, the Board finds 
that the veteran's claim for service connection for an eye 
disorder resulting from an undiagnosed does not meet the 
specific requirements of the Persian Gulf War provisions.  

There and are no satisfactory objective indications of a 
chronic eye disorder from undiagnosed illness during or since 
service, let alone such a condition of at least 6 months 
chronicity and to a compensable degree.  Moreover, the Board 
notes the March 2003 VA examiner stated that there was no 
pathology and thus no disability of a chronic eye disorder.  
In this case, there are subjective complaints of floaters 
without any evidence of any underlying pathology.  Since 
there is no competent medical evidence of the existence of a 
clinical disability manifested primarily by floaters, this 
claim must be denied.  See Rabideau, 2 Vet. App. at 144.  

The preponderance of the evidence is against the claim for 
service connection.  Thus, the benefit-of-the-doubt doctrine 
does not apply, and the claim must be denied.  Gilbert, 
supra.

I.  Cold and flu symptoms to include night sweats
 and susceptibility to infections

The Board observes that the medical evidence overall shows 
that the veteran does not have a disability manifested by 
cold and flu symptoms.  The most recent March 2003 VA 
examination revealed no objective evidence of illness or of a 
chronic disability from an undiagnosed illness.  

Although the veteran claims to have a disorder cold and flu 
symptoms, the Board must point out that she is not competent 
to offer opinions regarding medical diagnosis or causation.  
As a layperson, she lacks the capability to provide evidence 
that requires specialized knowledge, skill, experience, 
training or education.  If the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993).

Consequently, the Board must therefore conclude that in the 
absence of competent medical evidence showing that the 
veteran has an undiagnosed disability manifested by cold and 
flu symptom which is related to service in Southwest Asia, 
that the preponderance of the evidence is against the claim 
and the benefit-of-the doubt doctrine is inapplicable.  
Accordingly, the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With regard to the veteran's complaint of night sweats, the 
Board notes that this symptom has been specifically 
attributed to nightmares, which are secondary to service-
connected PTSD, a diagnosed disorder.  


ORDER

Entitlement to service connection for numbness of the hands 
and feet, to include as a chronic disability resulting from 
an undiagnosed illness is denied.

Entitlement to service connection for joint pain of the 
shoulders, to include as a chronic disability resulting from 
an undiagnosed illness is denied.

Entitlement to service connection for skin condition, to 
include as a chronic disability resulting from an undiagnosed 
illness is denied.

Entitlement to service connection for easy bruising, to 
include as a chronic disability resulting from an undiagnosed 
illness is denied.

Entitlement to service connection for loss of smell, to 
include as a chronic disability resulting from an undiagnosed 
illness is denied.

Entitlement to service connection for change in taste, to 
include as a chronic disability resulting from an undiagnosed 
illness is denied.

Entitlement to service connection for dry mouth, to include 
as a chronic disability resulting from an undiagnosed illness 
is denied.

Entitlement to service connection for eye condition, to 
include as a chronic disability resulting from an undiagnosed 
illness is denied.

Entitlement to service connection for cold and flu symptoms 
to include night sweats and susceptibility to infections, to 
include as a chronic disability resulting from an undiagnosed 
illness is denied.


REMAND 

With regard to service connection for an intestinal 
condition, to include as a chronic disability resulting from 
an undiagnosed.  The Board notes that the report of a March 
2003 VA examination diagnosed the veteran with irritable 
bowel syndrome.  Moreover, the examiner stated that this as 
likely as not began during active service.  However, it is 
unclear from the record before the Board how the diagnosis 
was made and how the etiological relationship was made.  
Specifically, the examiner indicated that GI studies 
conducted at other facilities had been normal and would not 
be redone.  The examiner made a statement that there was no 
evidence of an undiagnosed illness.  Under the circumstances, 
the Board believes that additional development of the medical 
evidence is necessary to clarify the record and allow for 
informed appellate review.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  It is requested that the claims 
folder be returned to the examiner who 
conducted the March 2003 examination (if 
unavailable to another appropriate 
examiner).  It is requested that the 
examining physician provide an addendum 
to the March 2003 examination.  The 
physician is asked to review the claims 
folder and note in the addendum that the 
records were reviewed.  Initially, the 
findings that lead to the diagnosis 
should be identified.  Thereafter, the 
following should be responded to in the 
addendum:

In the addendum, the examiner should 
provide a rationale for the opinion that 
it is as likely as not that irritable 
bowel syndrome began during active 
service.  The examiner should note the 
veteran's periods of active duty are 
August 1987 to May 1989; January 1991 to 
March 1991; and June 1991 to December 
1991.  If the physician believes another 
examination is required, it should be 
conducted.

2.  The RO should ensure that the above 
requested development has been completed 
to the extent possible.

3.  Thereafter, the RO is requested to 
re-adjudicate the veteran's claim on a de 
novo basis.  If the benefit sought is not 
granted the veteran and her 
representative should be furnished a 
supplemental statement of the case and an 
opportunity to respond. The case should 
then be returned to the Board for further 
appellate consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



